 Case 1:18-cv-00819-LPS Document 163 Filed 03/29/21 Page 1 of 1 PageID #: 3355



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


XCOAL ENERGY & RESOURCES,

        Plaintiff/ Counterclaim Defendant,

        V.                                                    C.A. No. 18-819-LPS

BLUESTONE ENERGY SALES CORP.,
SOUTHERN COAL CORP., and
JAMES C. JUSTICE II,

        Defendants / Counterclaim Plaintiffs.


                                             ORDER

        At Wilmington this 29th day of March 2021:

        For the reasons set forth in the Opinion issued this same date, IT IS HEREBY

ORDERED that:

        1.     Defendants' Motion to Dismiss (D.I. 139) is DENIED.

        2.     The Court finds in FAVOR of Plaintiff and AGAINST Defendants on COUNTS

I, II, and III and on COUNTERCLAIMS I, II, and III.

        3.     Defendants are liable to Plaintiff for $6,814,105.30 in damages for breach of

contract.

       4.      The parties shall meet and confer and, no later than April S, 2021, submit a joint

status report, advising the Court what, if anything, remains to be determined in this action, as

well as their proposal(s) for how the Court should resolve any such issues.
